Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine Martineau on 10 September 2021.

The application has been amended as follows: 
In the Claims:
	In line 5 of claim 1, “the first end surface” has been changed to --a first end surface--.
	In line 7 of claim 1, “the second end surface” has been changed to --second end surface-- and “the a pile” has been changed to --a pile--.
	In line 8 of claim 1, “the a drive cap housing” has been changed to --a drive cap housing--.
	In line 9 of claim 1, --the-- has been inserted before “at least one side surface”.
	In line 14 of claim 1, “the distance” has been changed to --a distance--.
	In line 18 of claim 1, --a-- has been inserted before “direction”.
In line 21 of claim 1, --the-- has been inserted before “direction”.
	In line 9 of claim 19, --the-- has been inserted before “at least one side surface”.
	In line 17 of claim 19, --a-- has been inserted before “direction”.
	In line 20 of claim 19, --the-- has been inserted before “direction”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
9/10/2021